Citation Nr: 0900519	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-32 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, entitlement to service 
connection for same.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1988 to 
October 1992, and has additional unverified reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim of 
entitlement to service connection for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

In a statement received in conjunction with his Substantive 
Appeal, dated in August 2005, the veteran requested a hearing 
at a local VA office.  

In a Report of Contact, dated in October 2005, the veteran's 
representative reported that three attempts to contact the 
veteran for clarification as to whether the veteran intended 
to request a hearing before a Decision Review Officer at the 
RO, or a hearing before the Board seated at the RO, were 
unsuccessful.  The veteran's representative requested, based 
upon the veteran's August 2005 statement, that the veteran be 
scheduled for a hearing before a Decision Review Officer at 
the RO.  

As such, a hearing before a Decision Review Officer at the RO 
has not yet been conducted and the RO should schedule such a 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2008).

Additionally, in a Statement of Representative in Appeals 
Case, dated in May 2007, the veteran's representative 
directed the attention of the Board to the veteran's 
statement made at the time of his Substantive Appeal, 
indicating a desire to appear before the Board seated at the 
RO.  Again, a hearing before the Board seated at the RO has 
not yet been conducted and the RO should schedule such a 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a hearing 
before a Decision Review Officer in 
connection with this appeal to be held 
at the RO.

2.  Schedule the veteran for a Travel 
Board hearing before a Veterans Law 
Judge in connection with this appeal to 
be held at the RO.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


